DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #426 (Fig. 3) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because elements 104 (Fig. 1) and 404 (Fig. 3) are disclosed as being the controller but it is unclear exactly what 104 and 404 are pointing to since both arrows are pointing to a blank space. Is applicant attempting to show that the controller is the entire device, i.e. the housing with all the elements inside? The drawings need to be amended to clarify exactly what elements 104 and 404 which are recited as being the controller are pointing to. The drawings are also objected to because element 424 (Fig. 3) is disclosed as being the servo-controller blower but it is unclear exactly what 424 is pointing to since the arrow is pointing to a blank space. The drawings need to be amended to clarify exactly what element 424 which is recited as being the servo-controller blower is pointing to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings, see unlabeled rectangular boxes within Figs. 1 and 3, should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites several related applications one of which has matured into a patent. The paragraph should be updated to include the issued patent number. 
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “AHI” which should recite –Apnea-Hypopnea Index (AHI)—in order to spell out the full name for the acronym at its first instance of use. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2 recites that the processor is configured to determine the heart failure condition change indicator based on the measure of respiration, however claim 1 from which claim 2 depends recites that the   heart failure condition change indicator is based on changes in the measure of treatment pressure over time, it is unclear exactly what is being used to determine the heart failure condition change indicator. Does applicant mean the processor is configured to determine the heart failure condition change indicator further based on the measure of respiration, clarification is required. Claim 3 directly depends from claim 2 and is also rejected to for the reasons stated above regarding claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-7, 13-21 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084877 to Ujhazy et al. (Ujhazy) in view of US 2002/0088465 to Hill (Hill) (cited by applicant).
In reference to at least claim 1
Ujhazy teaches an apparatus (e.g. Fig. 1) comprising a controller (e.g. controller or microprocessor 15, Fig. 1) for evaluating a heart failure condition of a patient during respiratory pressure treatment (e.g. identification or diagnosis of heart failure, para. [0018], para. [0078]-[0081]) comprising: a sensor to determine a measure of treatment pressure delivered by a respiratory treatment device (e.g. sensor including a sense tube 14 to sense pressure levels in the mask, mask pressure, Fig. 1, para. [0037]-[0038]); and a processor coupled with the sensor  (e.g. controller or microprocessor 15, Fig. 1), the processor configured to control a determination of a heart failure condition change indicator based on changes in the machines’ responses (e.g. heart failure indices are determined..by machines’ responses to the patient’s breathing pattern, para. [0082]), the indicator representing information about a change in a heart failure condition of the patient (e.g. heart failure indices are determined..by machines’ responses to the patient’s breathing pattern, para. [0082]). Ujhazy discloses that the treatment pressure varies based on detected events (e.g. treatment pressure, para. [0044], [0094]-[0095]) and using changes in pressure support to determine existence of obstructive events (e.g. para. [0053]) and that the heart failure indices are determined..by machines’ responses to the patient’s breathing pattern, (e.g. para. [0082]) but does not explicitly teach the heart failure condition change indicator being based on a measure of treatment pressure over time. 
Hill, in the analogues art of providing ventilatory support to treat heart failure, teaches a method and apparatus for providing variable positive airway pressure which discloses providing a treatment pressure including inspiratory and expiratory positive airway pressure (e.g. para. [0012]) including adjusting treatment pressure to counter Cheyne-Stokes breathing patterns (e.g. para. [0011]-[0013]). Hill further discloses the user of a pressure support index for determining the amount of assistance that is being provided by the pressure support system (e.g. para. [0065]-[0065]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Ujhazy to include as the machine response a measure of treatment pressure level being provided over time as taught by Hill in order to provide an indication of the amount of assistance being provided by the respiratory device to combat Cheyne-Stokes respiration. Further, it was well known in the art at the time of the invention that detected events including Cheyne-Stokes respiration and central apnea are indicative of cardiac heart failure, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use changes in pressure support being provided to combat Cheyne-Stokes respiration to further aid in determining an indicator of changes in heart failure condition.
In reference to at least claim 2
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses wherein the processor is configured to determine a measure of respiration of the patient with data from a sensor (e.g. respiratory airflow assessed by extent of Cheyne-Stokes or count of number of central apneas, para. [0022], [0083], [0085]); and wherein the processor is configured to determine the heart failure condition change indicator based on the measure of respiration (e.g. indicator may be determined from respiratory airflow by assessing the extent of Cheyne-Stokes or count of number of central apneas, para. [0022], [0083], [0085]).
In reference to at least claim 3
Ujhazy modified by Hill teaches an apparatus according to claim 2. Ujhazy further discloses wherein the processor implements a threshold comparison that detects an increase in a proportion of the measure of treatment pressure and an increase in an apnea or AHI count during a common time period (e.g. Cheyne-Stokes breathing and a count of the number of central apneas that occur over an interval, para. [0022], [0098]).
In reference to at least claim 4
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses a flow generator coupled with the processor ( e.g. blower 2, Fig. 1, para. [0037], [0045]) and wherein the processor is configured to control a change to the respiratory pressure treatment delivered by the respiratory treatment device in response to the heart failure condition change indicator (e.g. vary pressure in accordance with indications of partial or complete obstruction of airway or respiratory cycle, para. [0041],[0042], positive pressure ventilation applied in treatment of heart failure, para. [0047], indicator used to select between different treatment regimes, para. [0056], indicator may be utilized as an input to an automated pressure adjustment algorithm, para. [0095]-[0096]).
In reference to at least claim 5
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses wherein the change to the respiratory pressure treatment comprises initiating control of ventilation support to meet a target ventilation (e.g. indicator may be utilized as an input to an automated pressure adjustment algorithm, para. [0095]-[0096], variations in pressure in phase with patient respiration to meet a target ventilation, para. [0056]). Further, Hill discloses that devices that compare an instantaneous ventilation to a target ventilation for controlling the level of pressure support are known in the art (e.g. para. [0008]). 
In reference to at least claim 6
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses wherein the indicator is based on a recent trend indicating increases in one or more pressure measures from prior treatment sessions (e.g. compared to prior indices or prior sessions, para. [0081]-[0082], [0088]).
In reference to at least claim 7
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses comprising one or more sensors configured to sense one or more patient characteristics (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]) and wherein the determining of the heart failure condition change indicator is further based on the sensed one or more patient characteristics (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]).
In reference to at least claim 13
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses wherein the one or more sensors comprises a movement sensor configured to generate a movement signal indicative of patient respiration (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]). 
In reference to at least claim 14
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses wherein a sensor of the one or more sensors is configured to transmit data to a controller of the respiratory treatment device (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]) and wherein the respiratory treatment device comprises a servo-controlled blower (e.g. servo-controlled blower, Fig. 1). 
In reference to at least claim 15
Ujhazy teaches methods and apparatus for heart failure treatment which discloses a method for evaluating a heart failure condition of a patient during respiratory pressure treatment (e.g. identification or diagnosis of heart failure, para. [0018], para. [0078]-[0081]) comprising: determining a measure of treatment pressure delivered by a respiratory treatment device with a sensor (e.g. sensor including a sense tube 14 to sense pressure levels in the mask, mask pressure, Fig. 1, para. [0037]-[0038]); and determining a heart failure condition change indicator with a processor based on changes in a machines’ response (e.g. heart failure indices are determined..by machines’ responses to the patient’s breathing pattern, para. [0082]), the indicator representing information about a change in a heart failure condition of the patient (e.g. heart failure indices are determined..by machines’ responses to the patient’s breathing pattern, para. [0082]). Ujhazy discloses that the treatment pressure varies based on detected events (e.g. treatment pressure, para. [0044], [0094]-[0095]) and using changes in pressure support to determine existence of obstructive events (e.g. para. [0053]) and that the heart failure indices are determined..by machines’ responses to the patient’s breathing pattern, (e.g. para. [0082]) but does not explicitly teach the heart failure condition change indicator being based on a measure of treatment pressure over time. 
Hill, in the analogues art of providing ventilatory support to treat heart failure, teaches a method and apparatus for providing variable positive airway pressure which discloses providing a treatment pressure including inspiratory and expiratory positive airway pressure (e.g. para. [0012]) including adjusting treatment pressure to counter Cheyne-Stokes breathing patterns (e.g. para. [0011]-[0013]). Hill further discloses the user of a pressure support index for determining the amount of assistance that is being provided by the pressure support system (e.g. para. [0065]-[0065]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Ujhazy to include as the machine response a measure of treatment pressure level being provided over time as taught by Hill in order to provide an indication of the amount of assistance being provided by the respiratory device to combat Cheyne-Stokes respiration. Further, it was well known in the art at the time of the invention that detected events including Cheyne-Stokes respiration and central apnea are indicative of cardiac heart failure, therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use changes in pressure support being provided to combat Cheyne-Stokes respiration to further aid in determining an indicator of changes in heart failure condition.
In reference to at least claim 16
Ujhazy modified by Hill teaches a method according to claim 15. Ujhazy further discloses determining a measure of respiration of the patient with a sensor (e.g. respiratory airflow assessed by extent of Cheyne-Stokes or count of number of central apneas, para. [0022], [0083], [0085]); and wherein the determining of the heart failure condition change indicator is further based on the measure of respiration (e.g. indicator may be determined from respiratory airflow by assessing the extent of Cheyne-Stokes or count of number of central apneas, para. [0022], [0083], [0085]).
In reference to at least claim 17
Ujhazy modified by Hill teaches method according to claim 16. Ujhazy further discloses wherein the determining of the heart failure condition change indicator comprises a threshold comparison that detects an increase in a proportion of the measure of treatment pressure and an increase in an AHI or apnea count during a common time period (e.g. Cheyne-Stokes breathing and a count of the number of central apneas that occur over an interval, para. [0022], [0098]).
In reference to at least claim 18
Ujhazy modified by Hill teaches a method according to claim 16. Ujhazy further discloses controlling a change to the respiratory pressure treatment of the respiratory treatment apparatus in response to the heart failure condition change indicator. (e.g. vary pressure in accordance with indications of partial or complete obstruction of airway or respiratory cycle, para. [0041],[0042], positive pressure ventilation applied in treatment of heart failure, para. [0047], indicator used to select between different treatment regimes, para. [0056], indicator may be utilized as an input to an automated pressure adjustment algorithm, para. [0095]-[0096]).
In reference to at least claim 19
Ujhazy modified by Hill teaches a method according to claim 18. Ujhazy further discloses wherein the change to the respiratory pressure treatment comprises initiating control of ventilation support to meet a target ventilation (e.g. indicator may be utilized as an input to an automated pressure adjustment algorithm, para. [0095]-[0096], variations in pressure in phase with patient respiration to meet a target ventilation, para. [0056]). Further, Hill discloses that devices that compare an instantaneous ventilation to a target ventilation for controlling the level of pressure support are known in the art (e.g. para. [0008]). 
In reference to at least claim 20
Ujhazy modified by Hill teaches method according to claim 16. Ujhazy further discloses wherein the indicator is based on detecting a recent trend indicating increases in one or more pressure measures from prior treatment sessions (e.g. compared to prior indices or prior sessions, para. [0081]-[0082], [0088]).
In reference to at least claim 21
Ujhazy modified by Hill teaches a method according to claim 15. Ujhazy further discloses sensing with one or more sensors configured to sense one or more patient characteristics,  (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]) and wherein the determining of the heart failure condition change indicator is further based on the sensed one or more patient characteristics. (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]).
In reference to at least claim 27
Ujhazy modified by Hill teaches a method according to claim 21. Ujhazy further discloses  wherein the one or more sensors comprises a movement sensor configured to generate a movement signal indicative of patient respiration (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]). 
In reference to at least claim 28
Ujhazy modified by Hill teaches a method according to claim 21. Ujhazy further discloses wherein the one or more sensors are configured to transmit data to a controller of the respiratory treatment apparatus (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]) and wherein the respiratory treatment apparatus comprises a servo-controlled blower (e.g. servo-controlled blower, Fig. 1). 

Claim 8-12 and 22-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084877 to Ujhazy et al. (Ujhazy) in view of US 2002/0088465 to Hill (Hill) as applied to claims 1 and 15 further in view of US 2009/0203972 to Heneghan et al. (Heneghan) (cited by applicant).
In reference to at least claim 8
Ujhazy modified by Hill teaches an apparatus according to claim 1. Ujhazy further discloses comprising one or more sensors configured to sense one or more patient characteristics (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]) but does not explicitly teach a sensor configured as a non-contact sensor. 
Heneghan teaches an apparatus, system and method for monitoring physiological signals which discloses the use of a radio-frequency sensor that can acquire the motion of the chest wall (e.g. radio-frequency sensor to acquire chest motion, para. [0052]-[0057]). Heneghan further discloses the user of an acoustic sensor including a microphone that can determine noises associated with sleeping (e.g. para. [0062]).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Ujhazy modified by Hill to include a non-contact sensor for acquiring chest motion as taught by Heneghan in order to yield the predictable result of an unobstructed way of providing information regarding the respiration of the patient that is convenient and low-cost (e.g. abstract).
In reference to at least claim 9
Ujhazy modified by Hill and Heneghan teaches an apparatus according to claim 8. Heneghan further discloses wherein the non-contact sensor is configured to detect respiratory parameters from a signal measured by the non-contact sensor (e.g. radio-frequency sensor to acquire chest motion including motion due to respiration, para. [0052]-[0057]).
In reference to at least claim 10
Ujhazy modified by Hill and Heneghan teaches an apparatus according to claim 9. Heneghan further discloses the user of an acoustic sensor including a microphone that can determine noises associated with sleeping (e.g. para. [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Ujhazy modified by Hill to include monitoring sound as taught by Heneghan in order to yield the predictable result of providing information regarding whether the patient is sleeping. 
In reference to at least claim 11
Ujhazy modified by Hill and Heneghan teaches an apparatus according to claim 10. Heneghan further discloses that the radio-frequency sensor can include an ultrasonic sensor (e.g. ultrasonic wave to detect motion, para. [0015], reflected signal can be an RF signal or another type of signal, e.g. ultrasound, para. [0084], [0115]). 
In reference to at least claim 12
Ujhazy modified by Hill and Heneghan teaches an apparatus according to claim 11. Heneghan further discloses wherein the non-contact sensor comprises an ultrasonic screening sensor (e.g. ultrasonic wave to detect motion, para. [0015], reflected signal can be an RF signal or another type of signal, e.g. ultrasound, para. [0084], [0115]).
In reference to at least claim 22
Ujhazy modified by Hill teaches a method according to claim 21. Ujhazy further discloses comprising one or more sensors configured to sense one or more patient characteristics (e.g. connection to additional diagnosis device, including a pulse oximeter 20, respiratory movement sensors 22, EEG & ECG 24 and/or EOG 25. The unit may also include a set of electrodes 28 for detecting cardiac rhythm, para. [0038]) but does not explicitly teach a sensor configured as a non-contact sensor. 
Heneghan teaches an apparatus, system and method for monitoring physiological signals which discloses the use of a radio-frequency sensor that can acquire the motion of the chest wall (e.g. radio-frequency sensor to acquire chest motion, para. [0052]-[0057]). Heneghan further discloses the user of an acoustic sensor including a microphone that can determine noises associated with sleeping (e.g. para. [0062]).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Ujhazy modified by Hill to include a non-contact sensor for acquiring chest motion as taught by Heneghan in order to yield the predictable result of an unobstructed way of providing information regarding the respiration of the patient that is convenient and low-cost (e.g. abstract).
In reference to at least claim 23
Ujhazy modified by Hill and Heneghan teaches a method according to claim 22. Heneghan further discloses wherein the non-contact sensor is configured to detect respiratory parameters from a signal measured by the non-contact sensor (e.g. radio-frequency sensor to acquire chest motion including motion due to respiration, para. [0052]-[0057]).
In reference to at least claim 24
Ujhazy modified by Hill and Heneghan teaches a method according to claim 23. Heneghan further discloses the user of an acoustic sensor including a microphone that can determine noises associated with sleeping (e.g. para. [0062]). It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Ujhazy modified by Hill to include monitoring sound as taught by Heneghan in order to yield the predictable result of providing information regarding whether the patient is sleeping. 
In reference to at least claim 25
Ujhazy modified by Hill and Heneghan teaches a method according to claim 24. Heneghan further discloses that the radio-frequency sensor can include an ultrasonic sensor (e.g. ultrasonic wave to detect motion, para. [0015], reflected signal can be an RF signal or another type of signal, e.g. ultrasound, para. [0084], [0115]). 
In reference to at least claim 26
Ujhazy modified by Hill and Heneghan teaches a method according to claim 25. Heneghan further discloses wherein the non-contact sensor comprises an ultrasonic screening sensor (e.g. ultrasonic wave to detect motion, para. [0015], reflected signal can be an RF signal or another type of signal, e.g. ultrasound, para. [0084], [0115]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,24 and 36-40 of U.S. Patent No. 8,844,525 in view of US 2006/0084877 to Ujhazy et al. (Ujhazy), see analysis in chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the instant application and the claims within U.S. Patent No. 8,844,525 recite almost identical devices for evaluating a heart failure condition during respiratory treatment, see analysis in chart below.
Instant Application
US Patent No. 8,844,525
Analysis
1. An apparatus comprising a controller for evaluating a heart failure condition of a patient during respiratory pressure treatment comprising: a sensor to determine a measure of treatment pressure delivered by a respiratory treatment device; and a processor coupled with the sensor, the processor configured to control a determination of a heart failure condition change indicator based on changes in the measure of treatment pressure over time, the indicator representing information about a change in a heart failure condition of the patient.
3. A device for monitoring a patient to evaluate a heart failure condition of a patient comprising: a patient interface; a non-invasive sensor to generate a signal associated with a characteristic of patient respiration; and a processor, coupled with the sensor, the processor configured to control and store a determination of a heart failure condition change indicator based on the signal, compare previously stored and determined values of the indicator from one or more previous treatment sessions and determine a risk of a heart failure decompensation event occurring for the patient based on the comparison, wherein the processor is further configured to trigger a heart failure decompensation risk message based on the comparison, wherein a determination of a heart failure condition change indicator is based on a threshold comparison that involves a respiratory rate determined from the signal of the non-invasive sensor, further comprising a sensor to generate a signal representative of a respiratory treatment pressure, and wherein a determined heart failure condition change indicator is based on (a) an additional respiratory parameter determined from the respiration measure and (b) a determined treatment pressure, wherein the additional respiratory parameter is an apnea-hypopnea count or apnea count.

Claim 3 within US Patent No. 8,844,525 discloses most elements of claim 1 of the instant application. Claim 3 within US Patent No. 8,844,525 differs from claim 1 in the instant application since the patent claim does not recite a controller, however the use of a controller within an apparatus to evaluate heart failure condition during respiratory pressure treatment was known in the art as evidence by Ujhazy (e.g. controller, Fig. 1), therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to include a controller within the apparatus of patent claim 3 in order to yield the predictable result of providing control for evaluating a heart failure condition and delivering respiratory pressure treatment to treat heart failure.   
1. An apparatus comprising a controller for evaluating a heart failure condition of a patient during respiratory pressure treatment comprising: a sensor to determine a measure of treatment pressure delivered by a respiratory treatment device; and a processor coupled with the sensor, the processor configured to control a determination of a heart failure condition change indicator based on changes in the measure of treatment pressure over time, the indicator representing information about a change in a heart failure condition of the patient.
24. A system for monitoring a patient to evaluate a heart failure condition of a patient comprising: a patient interface; a non-invasive flow sensor coupled with the patient interface, the flow sensor to generate a respiratory airflow signal representative of the patient's respiratory airflow; and a processor configured to control and store a determination of a heart failure condition change indicator based on data from the respiratory airflow signal, compare previously stored and determined values of the indicator from one or more previous treatment sessions and determine a risk of a heart failure decompensation event occurring for the patient based on the comparison, wherein the processor is further configured to trigger a heart failure decompensation risk message based on the comparison, wherein a determination of a heart failure condition change indicator is based on a respiratory rate determined from the respiratory airflow signal, the system further comprising a sensor to generate a signal representative of a respiratory treatment pressure, and wherein determined heart failure condition change indicator is based on (a) an additional respiratory parameter determined from the respiratory airflow and (b) a determined treatment pressure, wherein the additional respiratory parameter is an apnea-hypopnea count or apnea count.

Claim 24 within US Patent No. 8,844,525 discloses most elements of claim 1 of the instant application. Claim 24 within US Patent No. 8,844,525 differs from claim 1 in the instant application since the patent claim does not recite a controller, however the use of a controller within an apparatus to evaluate heart failure condition during respiratory pressure treatment was known in the art as evidence by Ujhazy (e.g. controller, Fig. 1), therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to include a controller within the system of patent claim 24 in order to yield the predictable result of providing control for evaluating a heart failure condition and delivering respiratory pressure treatment to treat heart failure.   
1. An apparatus comprising a controller for evaluating a heart failure condition of a patient during respiratory pressure treatment comprising: a sensor to determine a measure of treatment pressure delivered by a respiratory treatment device; and a processor coupled with the sensor, the processor configured to control a determination of a heart failure condition change indicator based on changes in the measure of treatment pressure over time, the indicator representing information about a change in a heart failure condition of the patient.
36. An apparatus for evaluating a heart failure condition of a patient during respiratory pressure treatment comprising: a sensor to determine a measure of treatment pressure delivered by a respiratory treatment apparatus; and a processor coupled with the sensor, the processor configured to control a determination of a heart failure condition change indicator based on changes in the measure of pressure over time, the indicator representing information about a change in a heart failure condition of the patient.
Claim 36 within US Patent No. 8,844,525 discloses most elements of claim 1 of the instant application. Claim 36 within US Patent No. 8,844,525 differs from claim 1 in the instant application since the patent claim does not recite a controller, however the use of a controller within an apparatus to evaluate heart failure condition during respiratory pressure treatment was known in the art as evidence by Ujhazy (e.g. controller, Fig. 1), therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to include a controller within the device of patent claim 36 in order to yield the predictable result of providing control for evaluating a heart failure condition and delivering respiratory pressure treatment to treat heart failure.   
2. The apparatus of claim 1, wherein the processor is configured to determine a measure of respiration of the patient with data from a sensor; and wherein the processor is configured to determine the heart failure condition change indicator based on the measure of respiration.

3. A device for monitoring a patient to evaluate a heart failure condition of a patient comprising: a patient interface; a non-invasive sensor to generate a signal associated with a characteristic of patient respiration; and a processor, coupled with the sensor, the processor configured to control and store a determination of a heart failure condition change indicator based on the signal, compare previously stored and determined values of the indicator from one or more previous treatment sessions and determine a risk of a heart failure decompensation event occurring for the patient based on the comparison, wherein the processor is further configured to trigger a heart failure decompensation risk message based on the comparison, wherein a determination of a heart failure condition change indicator is based on a threshold comparison that involves a respiratory rate determined from the signal of the non-invasive sensor, further comprising a sensor to generate a signal representative of a respiratory treatment pressure, and wherein a determined heart failure condition change indicator is based on (a) an additional respiratory parameter determined from the respiration measure and (b) a determined treatment pressure, wherein the additional respiratory parameter is an apnea-hypopnea count or apnea count.
See language above regarding claim 1 of the instant application being obvious over claim 3 of US Patent No. 8,844,525. The further limitations within claim 2 of the instant application are fully disclosed within claim 3 of US Patent No. 8,844,525. 
2. The apparatus of claim 1 wherein the processor is configured to determine a measure of respiration of the patient with data from a sensor; and wherein the processor is configured to determine the heart failure condition change indicator based on the measure of respiration.
24. A system for monitoring a patient to evaluate a heart failure condition of a patient comprising: a patient interface; a non-invasive flow sensor coupled with the patient interface, the flow sensor to generate a respiratory airflow signal representative of the patient's respiratory airflow; and a processor configured to control and store a determination of a heart failure condition change indicator based on data from the respiratory airflow signal, compare previously stored and determined values of the indicator from one or more previous treatment sessions and determine a risk of a heart failure decompensation event occurring for the patient based on the comparison, wherein the processor is further configured to trigger a heart failure decompensation risk message based on the comparison, wherein a determination of a heart failure condition change indicator is based on a respiratory rate determined from the respiratory airflow signal, the system further comprising a sensor to generate a signal representative of a respiratory treatment pressure, and wherein determined heart failure condition change indicator is based on (a) an additional respiratory parameter determined from the respiratory airflow and (b) a determined treatment pressure, wherein the additional respiratory parameter is an apnea-hypopnea count or apnea count.

See language above regarding claim 1 of the instant application being obvious over claim 24 of US Patent No. 8,844,525. The further limitations within claim 2 of the instant application are fully disclosed within claim 24 of US Patent No. 8,844,525. 
2. The apparatus of claim 1 wherein the processor is configured to determine a measure of respiration of the patient with data from a sensor; and wherein the processor is configured to determine the heart failure condition change indicator based on the measure of respiration.

37. The apparatus of claim 36 wherein the processor is configured to determine a measure of respiration of the patient with data from a sensor; and wherein the processor is configured to determine the heart failure condition change indicator based on the respiration measure.
See language above regarding claim 1 of the instant application being obvious over claim 36 of US Patent No. 8,844,525. The further limitations within claim 2 of the instant application are fully disclosed within claim 37 of US Patent No. 8,844,525. 
3. The apparatus of claim 2 wherein the processor implements a threshold comparison that detects an increase in a proportion of the measure of treatment pressure and an increase in an apnea or AHI count during a common time period.

38. The apparatus of claim 37 wherein the processor implements a threshold comparison that detects an increase in a proportion of the measure of pressure and an increase in an apnea or AHI count during a common time period.
See language above regarding claim 1 of the instant application being obvious over claim 36 of US Patent No. 8,844,525. The further limitations within claim 3 of the instant application are fully disclosed within claim 38 of US Patent No. 8,844,525.
4. The apparatus of claim 1 further comprising a flow generator coupled with the processor and wherein the processor is configured to control a change to the respiratory pressure treatment delivered by the respiratory treatment device in response to the heart failure condition change indicator.
39. The apparatus of claim 38 further comprising a flow generator coupled with the processor and wherein the processor is configured to control a change to a pressure treatment therapy of the respiratory treatment apparatus in response to the heart failure condition change indicator.
See language above regarding claim 1 of the instant application being obvious over claim 36 of US Patent No. 8,844,525. The further limitations within claim 4 of the instant application are fully disclosed within claim 39 of US Patent No. 8,844,525.
5. The apparatus of claim 4 wherein the change to the respiratory pressure treatment comprises initiating control of ventilation support to meet a target ventilation.
40. The apparatus of claim 39 wherein the change to the pressure treatment therapy comprises initiating control of ventilation support to meet a target ventilation.
See language above regarding claim 1 of the instant application being obvious over claim 36 of US Patent No. 8,844,525. The further limitations within claim 5 of the instant application are fully disclosed within claim 40 of US Patent No. 8,844,525.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6,308,706 to Lammers et al. which teaches a device and process for monitoring the respiration parameters of an artificial respiration system. US Patent No. 6,467,477 to Frank et al. which teaches a breath-based control of therapeutic device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792